Citation Nr: 1201375	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the Veteran presented sworn testimony during a personal hearing at the RO, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 


FINDING OF FACT

The Veteran's tinnitus originated during his active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011). 


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102  (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran contends that service connection is warranted for tinnitus as it began during his active service and is attributable to his noise exposure during active duty.  The Board notes that service connection is not in effect for bilateral hearing loss, and that service connection for hearing loss was denied in February 2008.  Parenthetically, the Board observes that although a January 2008VA audiological evaluation yielded a diagnosis of right ear hearing loss, the degree of loss did not meet the VA criteria for hearing loss found at 38 C.F.R. § 3.385.

Considering the Veteran's aviation duties during his almost 14 years of service as reflected in his service records, and consistent with his testimony, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  The essential question for consideration is whether his current tinnitus is related to the in-service noise exposure. 

Service treatment records are negative for evidence of tinnitus.  

Post service private treatment records from the Veteran's family practitioner dated in 2006 and 2007 do not note complaints of ringing in the ears.  

The Veteran was afforded a VA audiological examination in January 2008 at which time the examiner indicated that the Veteran complained of a gradual onset of tinnitus since 1969.  The examiner noted the Veteran's history as a helicopter pilot in the Army.  The Veteran alleged noise exposure related to helicopters, artillery and rockets, particularly when he was in Vietnam for 2 1/2 years.  He reported that after service he continued to work as a helicopter pilot but denied recreational noise exposure.  The tinnitus was reportedly not isolated to one or both ears but was localized in the head.  It was described as a frustrating, ringing sound, present daily, almost constantly.  Hearing evaluation results were reported as follows: right ear hearing within normal limits 250-2000 Hertz (Hz) with a mild sensorineural hearing loss 3000-4000 Hz and a mild hearing loss at 8000 Hz; left ear hearing within normal limits 250-6000 Hz with a mild sensorineural hearing loss at 8000 Hz only.  The examiner noted no indication of tinnitus in the service treatment records and also noted that hearing was within normal limits in service, including as demonstrated on a September 1979 separation examination report.  The examiner opined that the current hearing impairment and report of tinnitus were less likely than not the result of acoustic trauma in service.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in September 2010 at which time he testified that he had experienced tinnitus since his service in Vietnam.  He did not realize that tinnitus itself was an actual disability for many years.  It troubles him daily but he has tried to disregard it, though sometimes it was so bothersome it made him want to cry.  He candidly admitted that he did not document his ongoing ringing in the ears since service because he felt it would jeopardize his career as a pilot.  He explained that he was worried about retaining his medical certificate as revealing such a problem could have adversely affected his livelihood.  Thus, he just lived with the problem.  Finally, the Veteran stated that he had continuing ringing in his ears since the time of his active duty to the present day. 

The Board finds that service connection for tinnitus is warranted as there is acoustic trauma in service and current disability, and the Veteran has credibly testified to symptomatology consistent with the disability for some time. 

The Board acknowledges the VA examiner's opinion that the Veteran's current tinnitus was not likely caused by or a result of his service noise exposure.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

In this case, the opinion of the VA examiner against the claim appears to be based upon the belief that Veteran did not have difficulty with tinnitus shortly after his exposure in service and that he first experienced tinnitus well after service.  The Veteran has testified that he did have problems with tinnitus at the time of his exposure in Vietnam and he essentially had increased problems over the years.  He did not know what tinnitus was at first but realizes now he had it since that service.  He admitted that he failed to report this condition due to his fear for his livelihood.  The Board has found the Veteran to be a credible historian and accepts his contention that he had tinnitus since service exposure.  Accordingly, the Board concludes that the Veteran's tinnitus is etiologically related to his active service.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


